DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/710,020 filed on 12/11/2019.
Claims 14-16 have been amended and are hereby entered.
Claims 1-16 are currently pending and have been examined.
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 07/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “comprising query generation, responsive to a detected anomaly associated with the alert, of a type of aircraft braking based on deceleration or aircraft directional control relative to a certain area of a runway” in lines 1-3. Consequently, the query generation of a type of aircraft braking based on deceleration or aircraft directional control relative to a certain area of a runway is ambiguous and open-ended as it is unclear how the query is generated responsive to the detected anomaly associated with the alert. The applicant might overcome the rejection by clearly defining how the query is generated responsive to a detected anomaly associated with the alert.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Examiner Note:
Considering McKeown (US 20140257603 A1) the examiner is interpreting the real-time data to be the information relevant to a real-time deceleration rate of the aircraft based on the collection and calculation of real-time data from sensors. Furthermore, the examiner is interpreting the predicted performance of the aircraft to be the real-time deceleration rate as it determines the performance of the wheel braking system in the subject aircraft at hand.

Claims 1-10 are rejected under 35 U.S.C. 102 as being unpatentable over McKeown (U.S. Pub. No. 2014/0257603 A1).

Regarding Claim 1:
McKeown teaches:
A method for detecting and reporting anomalies during operation of an aircraft, the method comprising the steps of:, (“a method of providing alert information, regarding an aircraft wheel braking system, to an operator of an aircraft during an aircraft landing.” (McKeown: Brief Summary of the Invention – 9th paragraph))
receiving real time data indicative of operation of the aircraft, the real time data including at least one of the following: ground speed, rate of deceleration of the aircraft, touchdown location, aircraft route, timing of aircraft route, ground movement activities and a maximum landing distance;, (“The method further comprises the steps of electronically collecting, via at least one sensor, information relevant to a real-time deceleration rate of said aircraft after said aircraft has landed on said ground surface, and calculating the real-time deceleration rate of said aircraft.” (McKeown: Brief Summary of the Invention – 9th paragraph))
based on the received real time data,, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
calculating in real-time a predicted performance of the aircraft;, (“calculating the real-time deceleration rate of said aircraft. The method further comprises the steps of comparing said target deceleration rate to the calculated deceleration rate to determine an effectiveness of said aircraft wheel braking system” (McKeown: Brief Summary of the Invention – 9th paragraph))
alerting, in real-time, an operator, (“provide instantaneous and dynamic information in real-time to the pilot” (McKeown: Background of the Invention – 7th paragraph))
when the predicted performance is outside of an acceptable performance for the aircraft; and providing, responsive to alerting the operator, information that results in, (“providing a visual, audible, or tactile alert to the operator of the aircraft if the effectiveness of said aircraft wheel braking system is different than an anticipated amount.” (McKeown: Brief Summary of the Invention – 9th paragraph))
at least one of aircraft braking or directional control of the aircraft., (“select manual or non-anti-skid braking, or interact with aircraft systems and controls in any way that might safely increase aircraft braking and/or any other type of aircraft control or behavior” (McKeown: Description of Example Embodiments – 19th paragraph))
Regarding Claim 2:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the predicted performance includes at least one of the following: landing distance and an average rate of deceleration., (“ground crew estimations of the runway conditions, estimated braking performance from an estimated coefficient of friction between the brakes and the wheels and/or the wheels and the runway surface, expected runway landing distances and lengths, estimated braking pressure assumed to be applied to the brakes, etc.” (McKeown: Description of Example Embodiments – 23rd paragraph))
Regarding Claim 3:
McKeown, as shown in the rejection above, discloses the limitations of claim 2. McKeown further teaches:
The method of claim 2, further comprising a step of alerting the operator if the average rate of deceleration falls within, or outside expected parameters., (“if the chosen deceleration braking setting is insufficient, when compared to the actual deceleration measured in real-time by the aircraft to decelerate to a stop safely on a designated runway, an alert can be triggered for a pilot of the actual aircraft in response to the difference between the actual deceleration required and the targeted braking force. This alert may include an indication that the calculated real-time deceleration rate of the aircraft is less than the target deceleration rate for the landing aircraft.” (McKeown: Description of Example Embodiments – 39th paragraph))
Regarding Claim 4:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the step of alerting an operator includes at least one of the following: a color-coded range overlaid on a map to visually identify areas to be inspected/assessed, a Short Message Service (SMS) and or e-mail message., (“When the processor determines that an unsafe landing condition may be present or is likely to occur, it sends a control signal to activate one or more of these feedback apparatuses. The feedback apparatuses include various types of visual, audible, and tactile alerts, such as alarms, displays, buzzers, vibrators, or flashing lights. In another example, the feedback apparatuses could display simplified alert indicators, such as a system similar to the “stoplight” used on Navy aircraft carriers that tell a pilot via a red (do not proceed), yellow (caution), or green light (proceed) whether the current aircraft landing is advisable based on the instant performance information.” (McKeown: Description of Example Embodiments – 30th paragraph))
Regarding Claim 5:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the real time data includes at least one of the following:, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
[…] date, time, runway identification, aircraft brand, aircraft model, range of deceleration rate, range of landing distance, and a position of the aircraft on airport pavements/grounds., (“the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc.” (McKeown: Description of Example Embodiments – 48th paragraph))
Regarding Claim 6:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, further comprising a step of storing at least one of the following: out of range rate of deceleration for the aircraft, aircraft type and expected range of deceleration rate, and aircraft ground movement anomalies., (“the data retained in memory also includes environmental data, such as a date and time stamp, location data, airport and runway data, weather data, pilot data, aircraft type, etc. The data may be supplemented by ground-based information, such as amount and type of runway contamination, time and location of last runway snow removal, chemical treatment of the runway, runway condition reports, etc. Some or all of this supplemental information may be manually input by the pilot or flight crew. The data retained by the memory mode can be recalled by the pilot on-demand in order to review a landing that has occurred, and/or to inform the pilot's future landing decisions. For example, if the pilot wishes to research a previous landing attempt at a particular runway with similar (or even different) conditions, the pilot can easily recall the data to understand how the aircraft performed during one or more previous landings so that the pilot may either use a similar technique and braking settings, or may make modifications to improve the landing experience.” (McKeown: Description of Example Embodiments – 48th paragraph))
Regarding Claim 7:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the real time data includes at least one of the following: wheel spin up on landing, aerodynamic flaps position, spoiler position, reverse thrust engagement time and intensity, and contaminant impingement on a land surface., (“The real-time deceleration rate of the aircraft includes a composite value that includes the deceleration rates attributable to at least two of aerodynamic drag of the aircraft, thrust reversal of the aircraft, and wheel braking of the aircraft, and may include other contributing deceleration rates.” (McKeown: Description of Example Embodiments – 37th paragraph))
Regarding Claim 8:
McKeown, as shown in the rejection above, discloses the limitations of claim 1. McKeown further teaches:
The method of claim 1, wherein the predicted performance includes aircraft landing stopping distances., (“expected runway landing distances and lengths” (McKeown: Description of Example Embodiments – 23rd paragraph))
Regarding Claim 9:
McKeown, as shown in the rejection above, discloses the limitations of claim 8. McKeown further teaches:
The method of claim 8, wherein the step of alerting an operator includes reporting possible increased stopping distances., (“the predicted braking force (based on the pilot-selected aircraft “Auto Braking” setting) can be used to calculate the projected stopping distance for the aircraft. The projected stopping distance can be used to see if it is safe to land the aircraft to determine an expectation for controllability of the aircraft during a landing operation, or to warn a pilot when the real-time, measured aircraft deceleration performance is too low to permit a safe landing within the remaining length of the runway” (McKeown: Description of Example Embodiments – 43rd paragraph))
Regarding Claim 10:
McKeown teaches:
A method of,, (“a method of” (McKeown: Brief Summary of the Invention – 9th paragraph))
executing by a processor,, (“a microprocessor that is operable to execute” (McKeown: Description of Example Embodiments – 26th paragraph))
a software program for detecting and reporting anomalies during operation of an aircraft, the software program configured to:, (“In accordance with another aspect of the present invention, a system provides alert information, regarding an aircraft wheel braking system, to an operator of an aircraft during an aircraft landing. A data collection module is configured to receive an input of a target deceleration rate for said landing aircraft prior to said aircraft having landed on a ground surface, and to electronically collect information relevant to a real-time deceleration rate of said aircraft after said aircraft has landed on said ground surface. An analysis module is in signal communication with the data collection module and is configured to calculate the real-time deceleration rate of said aircraft based upon said collected information, and to compare said target deceleration rate to the calculated deceleration rate to determine an effectiveness of said aircraft wheel braking system.” (McKeown: Brief Summary of the Invention – 10th paragraph))
receive real time data indicative of operation of the aircraft, the real time data including at least one of the following:, (“The method further comprises the steps of electronically collecting, via at least one sensor, information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
ground movement activities of the aircraft, historical data representative of acceptable range(s) of elapsed time between locations at an airport;, (“an aircraft landing operation, a takeoff operation, an aborted takeoff or landing operation, or the like.” (McKeown: Description of Example Embodiments – 31st paragraph))
based on the received real time data,, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
calculating in real-time a predicted elapsed time between two locations for the aircraft; alerting, in real-time, an operator when the predicted elapsed time for the aircraft exceeds the acceptable range of elapsed time between the two locations, and providing, responsive to alerting the operator, information that results in, (“the system 10 can determine when the aircraft has first landed on the ground surface, and may then monitor an amount of time elapsed since the aircraft has first landed on the ground surface. The feedback module 30 may be automatically inhibited from providing an alert to the operator for a predetermined amount of elapsed time” (McKeown: Description of Example Embodiments – 41st paragraph, FIG. 1) Examiner Note: The examiner is interpreting the predicted elapsed time between two locations to be calculated in real-time based on the system’s ability to monitor an amount of time elapsed since the aircraft has first landed on the ground surface. Furthermore, the examiner is interpreting the feedback module to be able to alert the operator when the predicted elapsed time exceeds an acceptable range based on its ability to alert the operator of a predetermined amount of elapsed time.)
at least one of aircraft braking or directional control of the aircraft., (“select manual or non-anti-skid braking, or interact with aircraft systems and controls in any way that might safely increase aircraft braking and/or any other type of aircraft control or behavior” (McKeown: Description of Example Embodiments – 19th paragraph))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note:
Considering McKeown (US 20140257603 A1) the examiner is interpreting the real-time data to be the information relevant to a real-time deceleration rate of the aircraft based on the collection and calculation of real-time data from sensors. Furthermore, the examiner is interpreting the predicted performance of the aircraft to be the real-time deceleration rate as it determines the performance of the wheel braking system in the subject aircraft at hand.

Claims 11-13 are rejected under 35 U.S.C. 102 as being unpatentable over McKeown (U.S. Pub. No. 2014/0257603 A1) in view of Rasmussen (U.S. Pub. No. 2007/0018834 A1).

Regarding Claim 11:
McKeown, as shown in the rejection above, discloses the limitations of claim 10. McKeown further teaches:
The software program of claim 10, wherein the step of alerting an operator includes, (“providing a visual, audible, or tactile alert to the operator” (McKeown: Brief Summary of the Invention – 9th paragraph))
[…] of the predicted elapsed time […], (“a predetermined amount of elapsed time.” (McKeown: Description of Example Embodiments – 41st paragraph))
McKeown does not teach but Rasmussen teaches:
[…] continuous display […], (“screen display 300” (Rasmussen: Detailed Description of the Invention – 51st paragraph, FIG. 3))
[…] proximate a displayed symbol representing the aircraft., (“the display is located in an airplane cockpit.” (Rasmussen: Summary of the Solution – 31st paragraph) Examiner Note: The examiner is interpreting the elapsed time to be near a displayed symbol of the aircraft based on the display’s location in a cockpit (where an aircraft symbol is usually present).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify McKeown with these above aforementioned teachings from Rasmussen in order to create a safe and effective method and system for assessing aircraft landing and surface movement performances. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate McKeown’s aircraft braking early warning system with Rasmussen’s de-icing information system as “ice adversely affects the flight performance of the airplanes, and may lead to airplane crashes.” (Rasmussen: Background of the invention – 6th paragraph) Therefore, combining both McKeown and Rasmussen would increase the safety of traveling during stormy weather conditions as “the accurate calculation and tracking of the holdover time is crucial to airline safety during inclement weather.” (Rasmussen: Background of the invention – 7th paragraph)

Regarding Claim 12:
McKeown teaches:
A method for detecting and reporting anomalies during operation of an aircraft, the method comprising the steps of:, (“a method of providing alert information, regarding an aircraft wheel braking system, to an operator of an aircraft during an aircraft landing.” (McKeown: Brief Summary of the Invention – 9th paragraph))
receiving real time data indicative of operation of the aircraft, the real time data including at least one of the following:, (“The method further comprises the steps of electronically collecting, via at least one sensor, information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
time for application of a de-icing chemical to an aircraft, ground movement activities of the aircraft;, (“an aircraft landing operation, a takeoff operation, an aborted takeoff or landing operation, or the like.” (McKeown: Description of Example Embodiments – 31st paragraph))
based on the received real time data,, (“information relevant to a real-time deceleration rate of said aircraft” (McKeown: Brief Summary of the Invention – 9th paragraph))
alerting, in real-time, an operator, (“provide instantaneous and dynamic information in real-time to the pilot” (McKeown: Background of the Invention – 7th paragraph))
providing, responsive to alerting the operator, information that results in, (“provide instantaneous and dynamic information in real-time to the pilot” (McKeown: Background of the Invention – 7th paragraph))
at least one of aircraft braking or directional control of the aircraft., (“select manual or non-anti-skid braking, or interact with aircraft systems and controls in any way that might safely increase aircraft braking and/or any other type of aircraft control or behavior” (McKeown: Description of Example Embodiments – 19th paragraph))
McKeown does not teach but Rasmussen teaches:
calculating in real-time a predicted expiration time for the de-icing chemical and a predicted take-off time for the aircraft;, (“Computer system 102 could also be used to select the proper de-icing fluid or fluids to use. Holdover times for various de-icing fluids could be continually calculated and compared. A calculation that considers the cost of the de-icing fluid, the holdover time, current weather conditions, forecasted weather conditions, and airport take-off schedule (how long are planes waiting to take-off) could be used to suggest the best fluid or fluids to use. Typically, this could involve selecting the cheapest fluid that can provide a long enough holdover time given the weather conditions, forecast, and the airport take-off schedule. For example, if the current delay between de-icing and take-off is ten minutes and the forecast is unchanging, then system 102 would select cheapest de-icing fluid that provides at least ten minutes of holdover time.” (Rasmussen: Detailed Description of the Invention – 72nd paragraph, FIG. 1) Examiner Note: The examiner is interpreting the predicted expiration time for the de-icing chemical and the predicted take-off time for the aircraft to be calculated in real-time based on the continuous calculation of holdover times for various de-icing fluids.)
when the predicted take-off time for the aircraft exceeds the predicted expiration time for the de-icing chemical, and, (“The de-icing fluid effectively prevents dangerous ice formation for a time period after the treatment—referred to as the holdover time. Thus, the holdover time is the time period between a de-icing treatment and the time when the de-icing treatment becomes ineffective and allows ice to form. It is critical that an airplane take off during its holdover time. If the airplane takes off during its holdover time, then the de-icing treatment remains effective and prevents dangerous ice formation before take off (after take off, the airplane has other means of controlling ice formation). If the airplane cannot take off during its holdover time, then the de-icing treatment loses its effectiveness before take off, and dangerous ice may form on the airplane before take off.” (Rasmussen: Background of the Invention – 6th-7th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify McKeown with these above aforementioned teachings from Rasmussen in order to create a safe and effective method and system for assessing aircraft landing and surface movement performances. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate McKeown’s aircraft braking early warning system with Rasmussen’s de-icing information system as “ice adversely affects the flight performance of the airplanes, and may lead to airplane crashes.” (Rasmussen: Background of the invention – 6th paragraph) Therefore, combining both McKeown and Rasmussen would increase the safety of traveling during stormy weather conditions as “the accurate calculation and tracking of the holdover time is crucial to airline safety during inclement weather.” (Rasmussen: Background of the invention – 7th paragraph)
Regarding Claim 13:
McKeown in view of Rasmussen, as shown in the rejection above, discloses the limitations of claim 12. McKeown further teaches:
The method of claim 12, wherein the step of alerting an operator includes, (“providing a visual, audible, or tactile alert to the operator” (McKeown: Brief Summary of the Invention – 9th paragraph))
McKeown does not teach but Rasmussen teaches:
[…] continuous display of the predicted expiration time for the de-icing chemical proximate a displayed symbol representing the aircraft., (“User systems 103 provide de-icing information to airport personnel. Typically, user systems 103 include a display or other user interface to convey de-icing information to airport personnel. There could be one or many user systems. Computer system 102 and user systems 103 could be integrated, where some or all of the functionality of computer system 102 is embedded within user systems 103. User systems 103 could be in the de-icing facility, cockpit, control tower, or other location.” (Rasmussen: Detailed Description of the Invention – 46th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the de-icing information to include the holdover time of the de-icing fluid and to be displayed near a symbol representing the aircraft based on the location of the user system being in a cockpit (where an aircraft symbol is usually present).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify McKeown with these above aforementioned teachings from Rasmussen in order to create a safe and effective method and system for assessing aircraft landing and surface movement performances. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate McKeown’s aircraft braking early warning system with Rasmussen’s de-icing information system as “ice adversely affects the flight performance of the airplanes, and may lead to airplane crashes.” (Rasmussen: Background of the invention – 6th paragraph) Therefore, combining both McKeown and Rasmussen would increase the safety of traveling during stormy weather conditions as “the accurate calculation and tracking of the holdover time is crucial to airline safety during inclement weather.” (Rasmussen: Background of the invention – 7th paragraph)

Allowable Subject Matter

Placing newly added claims 14-16 into independent claims 1, 10, and 12 may render the case allowable.
The allowable subject matter in claim 15 includes the prevention of runway veer-off or runway overrun excursions as a corrective action.
Furthermore, the allowable subject matter in claim 16 includes the query generation of a type of aircraft braking based on deceleration or aircraft directional control relative to a certain area of a runway in response to a detected anomaly associated with the alert.
Finally, while the limitation “performing, based on a detected anomaly associated with the alert, one or more corrective actions of the aircraft in real time” of claim 14 is believed to be taught by the prior art, its inclusion in the independent claims with claims 15 and 16 would render it potentially allowable based on claims 14-16 being correlated to each other.

Response to Arguments

The 35 U.S.C. 101 rejection set forth in the Non-Final Rejection mailed on March 15, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 15, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on July 15th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in either McKeown or Rasmussen as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, McKeown mentions “provide instantaneous and dynamic information in real-time to the pilot” (McKeown: Background of the Invention – 7th paragraph), therefore addressing the Applicant’s limitation of “alerting, in real-time, an operator” as set forth in claims 1 and 12. Furthermore, McKeown states “providing a visual, audible, or tactile alert to the operator of the aircraft if the effectiveness of said aircraft wheel braking system is different than an anticipated amount” (McKeown: Brief Summary of the Invention – 9th paragraph), therefore addressing the Applicant’s limitation of “when the predicted performance is outside of an acceptable performance for the aircraft; and providing, responsive to alerting the operator, information that results in” as set forth in claim 1. McKeown further states “select manual or non-anti-skid braking, or interact with aircraft systems and controls in any way that might safely increase aircraft braking and/or any other type of aircraft control or behavior” (McKeown: Description of Example Embodiments – 19th paragraph), therefore addressing the Applicant’s limitation of “at least one of aircraft braking or directional control of the aircraft” as set forth in claims 1, 10, and 12. McKeown then states “the system 10 can determine when the aircraft has first landed on the ground surface, and may then monitor an amount of time elapsed since the aircraft has first landed on the ground surface. The feedback module 30 may be automatically inhibited from providing an alert to the operator for a predetermined amount of elapsed time” (McKeown: Description of Example Embodiments – 41st paragraph, FIG. 1). Consequently, the predicted elapsed time between two locations is interpreted to be calculated in real-time based on the system’s ability to monitor an amount of time elapsed since the aircraft has first landed on the ground surface. Furthermore, the feedback module is interpreted to be able to alert the operator when the predicted elapsed time exceeds an acceptable range based on its ability to alert the operator of a predetermined amount of elapsed time. In doing so, McKeown addresses the Applicant’s limitation of “calculating in real-time a predicted elapsed time between two locations for the aircraft; alerting, in real-time, an operator when the predicted elapsed time for the aircraft exceeds the acceptable range of elapsed time between the two locations, and providing, responsive to alerting the operator, information that results in” as set forth in claim 10. Finally, McKeown mentions “provide instantaneous and dynamic information in real-time to the pilot” (McKeown: Background of the Invention – 7th paragraph), therefore addressing the Applicant’s limitation of “providing, responsive to alerting the operator, information that results in” as set forth in claim 12.
Moreover, Rasmussen mentions “The de-icing fluid effectively prevents dangerous ice formation for a time period after the treatment—referred to as the holdover time. Thus, the holdover time is the time period between a de-icing treatment and the time when the de-icing treatment becomes ineffective and allows ice to form. It is critical that an airplane take off during its holdover time. If the airplane takes off during its holdover time, then the de-icing treatment remains effective and prevents dangerous ice formation before take off (after take off, the airplane has other means of controlling ice formation). If the airplane cannot take off during its holdover time, then the de-icing treatment loses its effectiveness before take off, and dangerous ice may form on the airplane before take off” (Rasmussen: Background of the Invention – 6th-7th paragraphs), therefore addressing the Applicant’s limitation of “when the predicted take-off time for the aircraft exceeds the predicted expiration time for the de-icing chemical, and” as set forth in claim 12.
As a result, McKeown addresses “alerting, in real-time, an operator when the predicted performance is outside of an acceptable performance for the aircraft; and providing, responsive to alerting the operator, information that results in at least one of aircraft braking or directional control of the aircraft” as set forth by the Applicant in claim 1 and “calculating in real-time a predicted elapsed time between two locations for the aircraft; alerting, in real-time, an operator when the predicted elapsed time for the aircraft exceeds the acceptable range of elapsed time between the two locations, and providing, responsive to alerting the operator, information that results in at least one of aircraft braking or directional control of the aircraft” as set forth by the Applicant in claim 10. Additionally, the combination of McKeown and Rasmussen addresses “alerting, in real-time, an operator when the predicted take-off time for the aircraft exceeds the predicted expiration time for the de-icing chemical, and providing, responsive to alerting the operator, information that results in at least one of aircraft braking or directional control of the aircraft” as set forth by the Applicant in claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667 


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667